IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-25,043-06


ERNESTO HINOJOSA, Relator

v.

 79th  JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 90-11-7309

FROM JIM WELLS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 79th  Judicial District Court of Jim Wells County, and that at the same time he filed a motion
for recusal of the habeas judge on the basis that the judge was the prosecutor at his trial.  
	This Court has received Relator's habeas application, along with a copy of the motion for
recusal.  Although the habeas judge did not enter findings of fact and conclusions of law, and took
no other action within the applicable time period before the application was forwarded to this Court,
there is no indication that any action was taken on the recusal motion either.  This Court has recently
held that when a habeas applicant complies with Rule 18a of the Texas Rules of Civil Procedure,
the habeas judge has no option but to either recuse himself or forward the matter to the presiding
judge of the administrative judicial district for a recusal hearing before another judge.  Ex parte
Sinegar, 324 S.W.3d 578, 582 (Tex. Crim. App. 2010).
	In these circumstances, additional facts are needed.  The respondent, the judge of the 79th 
District Court of Jim Wells County, is ordered to file a response with this Court by stating whether
he has taken action consistent with Rule 18a of the Texas Rules of Civil Procedure on Relator's
recusal motion, and if not, why not.  This application for leave to file a writ of mandamus will be
held in abeyance until the respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.-


Filed: September 14, 2011
Do not publish